615 N.W.2d 65 (2000)
Richard FOX, Relator,
v.
MINNEAPOLIS PARK AND RECREATION BOARD, Self-Insurance/Berkley Administrators, Respondents, and
HealthPartners, Inc., Intervenor.
No. C3-00-823.
Supreme Court of Minnesota.
July 31, 2000.
Timothy J. McCoy, McCoy, Peterson, Jorstad & Brabbit, Minneapolis, for appellant.
*66 John G. Brian, III, Felhaber, Larson, Fenlon & Vogt, St. Paul, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 12, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT: Paul H. Anderson Associate Justice